Citation Nr: 0511261	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a compensable rating for infectious hepatitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to September 1953.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 determination by the San Diego Regional Office (RO) of 
the Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an October 2003 remand, the matter of whether there was 
clear and unmistakable error (CUE) in an October 1958 rating 
decision (that reduced the rating for hepatitis from 10 
percent to noncompensable) was referred to the RO for 
appropriate action.  The RO was also specifically instructed 
to address the matter "while the remand is pending" 
(emphasis in original).  While the RO appears to have 
complied with further instructions in the remand, there is no 
indication that the RO considered the matter of CUE in the 
October 1958 rating decision.  Ordinarily, RO inaction on a 
referred matter (over which the Board does not have 
jurisdiction) would have no effect on the Board's 
consideration of a matter which was before the Board and was 
remanded for action that has been completed.  However where, 
as here, the referred matter is a claim of CUE in a prior 
determination that reduced the rating for a disability, and 
the matter that had been remanded involves the current rating 
for that same disability, a favorable determination on the 
CUE claim would render moot at least part of the claim 
involving the current rating.  Consequently, the two issues 
are inextricably intertwined, and the CUE claim should be 
resolved prior to appellate consideration of the current 
increased rating claim.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000, and applies in the instant case.  The RO's 
consideration of the CUE claim must include compliance with 
applicable notice provisions of the VCAA.  
Accordingly the case is remanded for the following:

1.  The Ro should advise the veteran of 
what he needs to establish CUE in the 
October 1958 rating decision which 
reduced the rating for his service 
connected hepatitis, of what the 
evidence shows, of his and VA's 
responsibilities in development of that 
claim, and to submit everything in his 
possession pertinent to his claim.  He 
should have the opportunity to respond.  

2.  The RO should then adjudicate the 
matter as to whether there was CUE in 
the October 1958 rating decision 
reducing the rating for hepatitis.  If 
the CUE claim is denied and the veteran 
files a notice of disagreement, the RO 
should issue an appropriate statement 
of the case (SOC) and notify the 
veteran that that matter will be before 
the Board only if he submits a timely 
substantive appeal.  If the CUE claim 
is granted, the matter of the current 
rating should be reviewed in light of 
the grant, and there should be 
compliance with standard appellate 
practices (including an appropriate 
supplemental SOC) before the case is 
returned to the Board, if appropriate.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


